DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 35-45, 48 and 56-58.

Applicants' arguments, filed 07/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 56 recites selected from the group comprising. The claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). This issue may be obviated by reciting --- selected from the group consisting of ---.

Claim 58 recites wherein the hydrophilic drug and the hydrophobic barrier coating does not allow the drug to release due to water permeation. The claim is indefinite since it is unclear how the hydrophilic drug does not allow itself to be released due to water permeation. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 57 fails to further limit claim 56 since claim 56 limits the hydrophilic polymer matrix to a specific group and claim 57 recites “comprises” which is an open-ended term and allows for any hydrophilic polymer matrix.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 35-39, 41 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich et al. (US 2012/0156289, Jun. 21, 2012) in view of McGregor et al. (US 6,713,083, Mar. 30, 2004) as evidenced by Grossman et al. (US 6,126,956, Oct. 3, 2000) and Bekerman et al. (Variations in Eyeball Diameters of the Healthy Adults, 2014). 
Blaskovich et al. disclose a drug delivery device including a biodegradable housing and a hydrogel (i.e. claimed polymeric core) within the biodegradable housing. The housing, the hydrogel, or both, may include a bioactive agent (abstract). The hydrogel is also biodegradable (¶ [0005]). The hydrogel may comprise chitosan (i.e. claimed hydrophilic polymer matrix) (¶ [0032]). The hydrogel is swellable (¶ [0063]). The hydrogel may be dehydrated (¶ [0067]). The biodegradable housing comprises a polymeric material such as polylactide (i.e. polylactic acid), polylactide-co-glycolide copolymer (i.e. poly(lactic-co-glycolic) acid), and combinations thereof (i.e. claimed bio-degradable hydrophobic polymer coating) (claim 11). One or more layers of the biodegradable housing may include a bioactive agent (¶ [0065]). The bioactive agent may diffuse through the housing (¶ [0066]). The release of the bioactive agent may be further controlled by the extent of swelling of the hydrogel (¶ [0064]). The bioactive agent may also be released as the housing degrades (¶ [0065]). Suitable bioactive agents include methotrexate (i.e. claimed hydrophilic therapeutic agent) (¶ [0089]). The bioactive agent may have controlled prolonged (i.e. sustained released) or expedited release (¶ [0013]). The bioactive agent may also be encapsulated and suspended in the hydrogel (¶ [0064]). Fig. 1 shows wherein the bioactive agent 20 is homogenously distributed throughout the hydrogel. The drug delivery device may be of any suitable shape and configuration. For example, the drug delivery device may be cylinders (¶ [0071]). The drug delivery device may be implanted subcutaneously into a patient (¶ [0096]).
Blaskovich et al. differ from the instant claims insofar as not disclosing wherein the hydrogel (i.e. claimed core) is porous.
However, McGregor et al. disclose a material for use in a wound dressing or wound implant. The material comprising a plurality of beads, wherein each bead comprises a porous core of a first bioabsordable material and a substantially non-porous layer of a second bioabsorbable material around the core (abstract). Suitable bioabsorbable material include chitosan (col. 2, line 2). The porous core of the first bioabsorbable material is preferably a bioabsorbable sponge, for example a product of freeze-drying (lyophilizing) or solvent drying a frozen liquid dispersion of the biopolymer. Such sponges generally have irregular, interconnected pores (col. 2, lines 15-22). 
Blaskovich et al. disclose wherein the hydrogel may be dehydrated. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have made the hydrogel of Blaskovich et al. porous since lyophilizing a liquid dispersion of chitosan is a known way to formulate a dehydrated hydrogel core and lyophilizing a liquid dispersion of chitosan leads to a porous core as taught by McGregor et al.
In regards to instant claim 35 reciting an intravitreal implant, this is merely a recitation of the intended use. As evidenced by Grossman et al., subcutaneous implants are 5-100 mm in diameter and 1-2 mm in height (thickness) (col. 7, lines 44-46). As evidenced by Bekerman et al., eyeball size varies from 21 mm to 27 mm. Therefore, since the implant of Blaskovich et al. is a subcutaneous implant with substantially the same structure as the claimed invention and subcutaneous implant are known to be of a suitable size to fit inside the eye as evidenced by Grossman et al. and Bekermann et al., the implant of Blaskovich et al. would be usable as an intravitreal implant, whether to prior art recognizes such use or not. 
In regards to instant claim 35 reciting a smooth, non-porous coating that uniformly covers and fills the pores of the polymeric core, it would have been obvious to one of ordinary skill in the art to have the housing (i.e. coating) of Blaskovich et al. smooth, uniform, and non-porous since Blaskovich et al. do not disclose wherein the housing (i.e. coating) is porous and Figure 1 of Blaskovich et al. shows a smooth, uniform, and non-porous housing (i.e. coating). It would have further been obvious to one of ordinary skill in the art to have the housing (i.e. coating) cover and fill the pores of the hydrogel (i.e. polymeric core) because the pores must be filled in order to have a smooth, uniform, non-porous coating. 
In regards to instant claim 35 reciting wherein the hydrophobic coating has a thickness such that upon implantation into the eye, the implant is effective to achieve the sustained release of the therapeutic agent, Blaskovich et al. disclose wherein bioactive agent may have controlled prolonged release and may diffuse through the housing (i.e. claimed hydrophobic coating). Therefore, it would have been obvious to one of ordinary skill in the art that the housing (i.e. claimed hydrophobic coating) has a thickness that allows for sustained release of the bioactive agent. 
In regards to instant claim 35 reciting wherein sustained release follows zero order kinetics for first about 60% of the therapeutic agent release as influenced by swelling and relaxation phenomena of the polymer matrix whereas subsequent about 40% release of the drug follows first order kinetics indicating that the drug release from the latter phase is dependent on the drug concentration and is primarily governed by a diffusion process through the porous channels created by the aqueous environment, the drug delivery device of Blaskovich et al. comprises substantially the same polymers as the implant of the claimed invention (e.g. chitosan core and polylactide coating). Therefore, since the drug delivery device is formulated with substantially the same polymers as the implant of the claimed invention, one of ordinary skill in the art would reasonably expect for the drug delivery device of Blaskovich et al. to have substantially the same properties as the claimed invention. 
In regards to instant claim 35 reciting wherein the implant is opthalmically acceptable, adaptable and biocompatible in a form that does not cause adverse reactions when the implant is placed in the eye, the drug delivery device of Blaskovich et al. comprises substantially the same polymers as the implant of the claimed invention (e.g. chitosan core and polylactide coating). Therefore, since the drug delivery device is formulated with substantially the same polymers as the implant of the claimed invention, one of ordinary skill in the art would reasonably expect for the drug delivery device of Blaskovich et al. to be opthalmically acceptable, adaptable and biocompatible like the implant of the claimed invention. 
In regards to instant claim 41 reciting wherein the release duration is inversely proportional to the hydrophobic polymer coating thickness, Blaskovich et al. disclose wherein the bioactive agent may be released as the housing (i.e. claimed hydrophobic polymer coating) degrades and wherein the housing may comprise one or more layers. Thus, the thicker the housing is, the longer it will take for the housing to degrade to allow release of the bioactive agent.
In regards to instant claim 58 reciting wherein coating does not allow the drug to release due to water permeation, paragraph [0066] of Blaskovich et al. disclose wherein an opening in the housing (i.e. claimed coating) is optional and the housing (i.e.  claimed coating) of Blaskovich et al. comprises substantially the same hydrophobic polymer as the claimed invention (e.g. polylactide). Therefore, one of ordinary skill in the art would reasonably conclude that the housing (i.e. coating) of Blaskovich et al. does not allow the drug to release due to water permeation like the claimed invention. 

2.	Claims 40, 42, 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich et al. (US 2012/0156289, Jun. 21, 2012) in view of McGregor et al. (US 6,713,083, Mar. 30, 2004) and further in view of Wong et al. (US 2006/0073182, Apr. 6, 2006), as evidenced by Grossman et al. (US 6,126,956, Oct. 3, 2000) and Bekerman et al. (Variations in Eyeball Diameters of the Healthy Adults, 2014). 
The teachings of Blaskovich et al. and McGregor et al. are discussed above. Blaskovich et al. and McGregor et al. do not disclose wherein the hydrogel (i.e. claimed polymeric core) comprises 10%, 25%, or 40% by weight hydrophilic therapeutic agent, wherein the release duration is at least about one month or at least about 8-10 weeks and wherein 0.2-2.0 µg/day of therapeutic agent is released.
	However, Wong et al. disclose a pharmaceutical formulation for implantation into a patient for the sustained release of an active agent comprising a biocompatible, biodegradable excipient and an active agent. The active agent is released over a period ranging from about 1 day to at least 365 days (¶ [0010]). The formulation comprises an active agent at a concentration from about 5% to about 50% of the implant (¶ [0012]). The formulation may be administered subcutaneously or intraocularly (¶ [0047]). The active agent may be released into the vitreous of the eye in an amount ranging from about 20 µg/ml to less than about 1.0 µg/ml over a period of about sixty to about 90 days (¶ [0014]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 5% to about 50% of bioactive agent into the hydrogel of Blaskovich et al. since such amount of bioactive agents is an effective amount for a sustained release drug delivery device as taught by Wong et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the drug delivery device of Blaskovich et al. to release the bioactive agent in about 1 day to at least 365 days since the drug delivery device of Blaskovich et al. provides prolonged release of bioactive agents and prolonged release is known in the art to be about 1 days to at least 365 as taught by Wong et al. 
	It would have been prima facie obvious to have formulated the drug delivery device of Blaskovich et al. to release 0.22 µg/day of methotrexate since about 20 µg/ml of active agent over a period of 90 days is a known and effective delivery rate for prolonged release of bioactive agents as taught by Wong et al. and 20 µg/ml for 90 days equates to 0.22 µg/day. 

3.	Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich et al. (US 2012/0156289, Jun. 21, 2012) in view of McGregor et al. (US 6,713,083, Mar. 30, 2004) and further in view of Gibson et al. (US 2008/0166391, Jul. 10, 2008), as evidenced by Grossman et al. (US 6,126,956, Oct. 3, 2000) and Bekerman et al. (Variations in Eyeball Diameters of the Healthy Adults, 2014). 
	The teachings of Blaskovich et al. and McGregor et al. are discussed above. Blaskovich et al. and McGregor et al. do not disclose wherein the hydrogel (i.e. claimed polymeric core) has a length of approximately 4 mm or 4.2 mm and a cross-sectional diameter of approximately 0.7 mm or 0.9 mm.
	However, Gibson et al. disclose a coaxial implant (abstract). For subcutaneous administration, the implant has an overall diameter of between 1.0 and 4.0 mm and a length between about 0.3 cm and 10 cm (about 3 mm and 100 mm) (¶ [0028]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the hydrogel (i.e. claimed polymeric core) to have a length between about 3 mm and 100 mm and a diameter between 1.0 mm (about 0.7 mm and about 0.9 mm) and 4.0 mm since this is a known and effective size for an implant that is administered subcutaneously as taught by Gibson et al.

Response to Arguments
	Applicant argues that the cited documents are silent on diffusion through the permeable hydrophobic coating, swelling of the polymeric core, as well as degradation of the permeable hydrophobic coating for the sustained release of the hydrophilic therapeutic agent.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Blaskovich et al. disclose wherein the bioactive agent may diffuse through the housing (¶ [0066]), wherein the release of the bioactive agent may be further controlled by the extent of swelling of the hydrogel (¶ [0064]), and wherein the bioactive agent may also be released as the housing degrades (¶ [0065]). Therefore, the prior art does teach diffusion through the permeable hydrophobic coating, swelling of the polymeric core, as well as degradation of the permeable hydrophobic coating for the sustained release of the hydrophilic therapeutic agent. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the sustained release follows zero order kinetics for first about 60% of the therapeutic agent release as influenced by swelling and relaxation phenomena of the polymer matrix whereas subsequent about 40% release of the drug follows first order kinetics indicating that the drug release from the latter phase is dependent on the drug concentration and is primarily governed by a diffusion process through the porous channels created by the aqueous environment is not taught/suggested/disclosed in any of the cited prior art documents. 
The Examiner does not Applicant’s argument to be persuasive. In regards to instant claim 35 reciting wherein sustained release follows zero order kinetics for first about 60% of the therapeutic agent release as influenced by swelling and relaxation phenomena of the polymer matrix whereas subsequent about 40% release of the drug follows first order kinetics indicating that the drug release from the latter phase is dependent on the drug concentration and is primarily governed by a diffusion process through the porous channels created by the aqueous environment, the drug delivery device of Blaskovich et al. comprises substantially the same polymers as the implant of the claimed invention (e.g. chitosan core and polylactide coating). Therefore, since the drug delivery device is formulated with substantially the same polymers as the implant of the claimed invention, one of ordinary skill in the art would reasonably expect for the drug delivery device of Blaskovich et al. to have substantially the same properties as the claimed invention. 

Conclusion
Claims 35-45, 48 and 56-58 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612